DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 10 recites “the IAB node” in line 4. It is not clear whether the IAB node is referring to the first IAB node or the donor IAB node.
		Claim 11 recites “the IAB node” in line 2. It is not clear whether the IAB node is referring to the first IAB node or the donor IAB node.




Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 2, 4-8, 11, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (US 20220030514 A1, hereinafter referred to as Wu).
		Re claim 1, Wu teaches one or more non-transitory computer-readable media (NTCRM) (62, Fig. 6) having instructions, stored thereon, that when executed by one or more processors (Fig. 6, Par 0052-0055) cause a first integrated access and backhaul (IAB) node (concerned IAB node such as IAB node 20-3, Fig. 3) to:
	(i) receive a broadcast message (receiving hop number information and end to end quality information broadcasted by the plurality of candidate IAB nodes 20 such as IAB node 20-1, 20-2, 20-5) that includes information to indicate a number of hops a second IAB node is from a donor IAB node (number of hops from the candidate IAB node 20 to donor node 10) or a maximum number of hops allowed (Fig. 3-4, Par 0023-0024, Par 0032-0039, Par 0042-0043); and
	(ii) determine whether to connect with the second IAB node as a parent node (selecting a candidate IAB node) based on the information (switching from a serving IAB nodes to a neighbor IAB node; selecting a candidate IAB nodes based on a reselection factor) (Fig. 3-4, Par 0035-0044, Par 0046-0048).
		Re claims 2, 8, Wu teaches that the broadcast message is to include information to indicate the number of hops the second IAB node is from the donor IAB node, wherein the number of hops corresponds to a primary route (number of hops in an active route) or a shortest route (minimum number of hops among the plurality of active routes) (Fig. 3-4, Par 0035-0039, Par 0042-0043).
		Re claim 4, Wu teaches to detect and measure cells corresponding to a plurality of IAB nodes (determining end to end quality of each of the plurality of candidate IAB nodes); and select the second IAB node for attachment based on the detected and measured cells (selecting a candidate IAB node based on the end to end quality along with other information (number of hops, load etc.)) (Fig. 3-4, Par 0035-0044, Par 0046-0048).
		Re claim 5, Wu teaches that the information is to indicate the number of hops the second IAB node is from the donor IAB node and the maximum number of hops allowed and the determination of whether to connect with the second IAB node includes to determine whether the number of hops is less than the maximum number of hops allowed (Par 0048----“Num_Hops” is not larger than a maximum of hop number configured by a donor node 10 of the concerned IAB node or the serving IAB node, and the maximum of hop number configured by the donor node 10 is a constant) (Par 0035-0039, Par 0042-0043, Par 0047-0048).
		Re claim 6, Wu teaches to measure a reference signal received power (RSRP) of the second TAB node (RSRP of each of the candidate IAB nodes); and adjust the RSRP based on the number of hops the second IAB node is from the donor IAB node (end to end quality of each of the candidate IAB nodes); and determine whether to connect with the second IAB node based on the adjusted RSRP  (selecting a candidate IAB node based on the end to end quality along with other information (number of hops, load etc.)) (Fig. 3-4, Par 0035-0044, Par 0046-0048).
		Re claim 7, Wu teaches one or more non-transitory computer-readable media (NTCRM) (62, Fig. 6) having instructions, stored thereon, that when executed by one or more processors (Fig. 6, Par 0052-0055) cause a first integrated access and backhaul (IAB) node (candidate IAB nodes such as IAB node 20-1, 20-2, 20-5, Fig. 3) to:
	(i) determine a number of hops the first IAB node is from a donor IAB node (number of hops in each active route from donor node to candidate IAB node) or a maximum number of hops allowed (Fig. 3-4, Par 0023-0024, Par 0032-0039, Par 0042-0043); and
	(ii) encode, for transmission, a broadcast message to include an indication of the determined number of hops or maximum number of hops (hop number information and end to end quality information broadcasted by the plurality of candidate IAB nodes 20 such as IAB node 20-1, 20-2, 20-5) (Fig. 3-4, Par 0023-0024, Par 0032-0039, Par 0042-0043).
		Re claim 11, Wu teaches that the broadcast message is to include an indication (hop number information, end-to-end quality, load information) that the IAB node (candidate IAB nodes) supports attachment by other IAB nodes (concerned IAB node such as node 20-3 uses hop number, end-to-end quality, and load information broadcasted by candidate IAB nodes to select a candidate IAB node to reestablish a connection) (Fig. 3-4, Par 0035-0044, Par 0046-0048).
		Re claim 12, Wu teaches to determine the number of hops of the first IAB node to the donor IAB node is less than the maximum number of hops allowed (Par 0048 ---" f(Num_Hops) is a function related to the hop number of a candidate IAB node, “Num_Hops”; ….In addition, “Num_Hops” is not larger than a maximum of hop number configured by a donor node 10 of the concerned IAB node or the serving IAB node, and the maximum of hop number configured by the donor node 10 is a constant.”); and encode the broadcast message for transmission based on the determination (hop number information and end to end quality information broadcasted by the plurality of candidate IAB nodes 20 such as IAB node 20-1, 20-2, 20-5) (Fig. 3-4, Par 0032-0039, Par 0046-0048).









Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 above and further in view of Muhammad et al (US 20220151006 A1, hereinafter referred to as Muhammad).
		Re claims 3, 9, Wu does not explicitly disclose that the broadcast message is a system information message.
		Muhammad teaches that the broadcast message is a system information message (Par 0179).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that the broadcast message is a system information message, as taught by Muhammad for the purpose of providing alternate path information “to perform at least one of a backhaul wireless link failure recovery and load balancing of traffic”, as taught by Muhammad (Par 0048, Par 0051).
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 7 above and further in view of Latheef et al (US 20210259051 A1, hereinafter referred to as Latheef).
		Re claim 10, Wu does not explicitly disclose that the number of hops of the first IAB node to the donor IAB node is equal to the maximum number of hops allowed, and wherein the broadcast message is to include an indication that the IAB node is not available as a parent node.
		Latheef teaches that the number of hops of the first IAB node (the other IAB node 104) to the donor IAB node is equal to the maximum number of hops allowed (the other IAB node 104 used the maximum number of hops allowed), and wherein the broadcast message is to include an indication that the IAB node is not available as a parent node (When the other IAB node 104 used the maximum number of hops allowed, the number of hops in the broadcast message indicates the unavailability of the other IAB node. Par 0095 ---"the other IAB node 104 determines the allowed maximum number of hops and does not broadcast the support of the IAB operation for the IAB node 104 to connect to if the other IAB node 104 has used the maximum number of hops”) (Par 0094-0096).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wu by including the step that the number of hops of the first IAB node to the donor IAB node is equal to the maximum number of hops allowed, and wherein the broadcast message is to include an indication that the IAB node is not available as a parent node as taught by Latheef for the purpose of “managing operations of Integrated Access Backhaul (IAB) nodes in a 5G communication network”, as taught by Latheef (Par 0002).

Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473